THIRD    COURT   OF    APPEALS
                                   03-14-00655-CR                 STATE    OF    TEXAS


PRICE DANIEL SR.      BLDG
                                                                          _vs_
                                                §                 NATHANIEL FRAZIER
209 W.   14TH St.   RM 101
                                                §
AUSSIN^ TEXAS       78701
                                                §             27TH OF APRIL 2015


                                 RE:   CAUSE NO D-13-0958SA



Dear Clerk ,



     As I pray that this request reaches you in great         health, I come to you w
with honors PRO SE. I NATHANIEL FRAZIER was accused of committing an act and
violating Texas law on July 15, 2014 in the 391th district court and sentenced
to 18 years in Texas Department Of Criminal Justice. At the time of sentencing
I requested an appeal in front of Judge Tom Gossett, Tom Green County, Texas.
As of to date I have yet received any documentation nor any paperwork from the
trial courts in regards to above stated cause. I have written several certified
letters to appointed appeaas attorney JUSTIN MOCK out of San Angelo, Tx , to
get any type of docket number of my request for appeal. I have yet to get any
response from attorney, but outside family has spoken with him to only receive
an answer of, he has filed an appeals brief on my behalf. I never was given a
"Defendant's Certification of A Right To An Appeal" nor was one signed at the
trial phase by Judge, trial Attorney, and I, to verify my request of record.
As I ask repectfuily and lawfully that your duties provide me with any informa
tion in regard to the above stated cause^so that I may proceed PRO SE in
attempting to regain my freedom. I do understand that there is statute of
limitations on submitting legal documents following the rules of the courts,
but without proper representation and being a layman to the law, without the
docket numbers , discoveries, transcripts, clerks record, and reporters
records its almost impossible to proceed PRO SE, by right. At this time I ask
in light of the law you provide me with any of such, and if there is a fee to
provide me with total.
         WHEREFORE thank you for your time and please file for record of courta-
and return at your earliest convenience.




                                             (1) of (2)
                                                        PRO SE
                                                        NATHANIEL FRAZIER #1942796
                                                        Connally Unit
                                                        899      FM    632

                                                        Kenedy, Texas          78119



                         SEBTIEICATE_QE_SEBYJCE



     This is to certify that on the 27th of April 2015, a true and correct
copy of the above and foregoing document was mailed First Class USPS, to be
served on the clerk of the THIRD COURT OF APPEALS, Price Daniel Sr. Bldg,
209 W. 14th St. RM 101, Austin, Texas 78701, by NATHANIEL FRAZIER PRO SE #
TDCJ 1942796.
                                                                 c—


                                                       NATHANIEL FRAZIER PRO SE

                         UNSWORN DECLARATION



      I NATHANIEL FRAZIER PRO SE, ACTING AS, being presently incarcerated at
Connally Unit TDCJ in Carnes County, Texas, declare under penalty of perjury
that the foregoing document is true and correct.


    " EXECUTED on the- 27th of April,2015
                                                   Signature




                                                               RESPECTFULLY,


CC: Court Appointed Attorney,
    JUSTIN MOCK

   Trial Court Clerk

   Family




                                       (2) of (2)
 jvpn-IAKFTRr, FRAZTER #1942796                          SAW Mi FONIO
                                                         nx mo
 rnNNAr.r.Y      tintt                                   2.7 APR 'IS
                                                         PM 1 L
•#23-     FM          632


KENEDY,       TEXAS         78119




                                                                THIRD gxpj. Qp AppFArc,

                                                                    C# O. CLERK JEFFREY D.KYLE

                                                                             209     W.    14    TH St.        RM     101

                                                                                  AUSTIN,           TEXAS 78?Ql
                                                                                                                            L-.
                                    .-'a i-'Qi i B14D9      iP,r,.||iii| 'ii'ii'i")i"""i"iii""
                                                                                      iii.    •IPM"li'''i'ii'll'il'
                 27% April 2o/5